Citation Nr: 1539449	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for bilateral pes planus, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to an initial compensable disability rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the rating for bilateral pes planus from 10 to 50 percent, effective March 12, 2012.  In a January 2015 rating decision, the RO continued the 50 percent rating for pes planus.

During the pendency of the appeal, in March 2012, the Veteran filed service connection claims for partial amputation of third toe of right foot, right knee disability, left foot infection, residuals of skin graft, and right ear hearing loss, and those claims were denied by the RO in an August 2013 rating decision.  In the same month, the Veteran then filed a notice of disagreement (NOD) with these denials, and in July 2015, the RO issued a statement of the case (SOC).  However, there is no indication that the Veteran perfected a timely appeal; therefore, the August 2013 rating decision became final.  (An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015)).

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the most recent VA foot examination conducted in March 2012, the Veteran indicated that he "does office work" and the VA medical examiner stated that the Veteran's pes planus affects his ability to work in that he must limit his walking and standing, and must use a cane.  More recently, however, in August 2015, the Veteran filed a claim for Vocational Rehabilitation, which in turn, raises the issue of unemployability.  As such, a TDIU request is part of his claim for increased rating currently before the Board and must be adjudicated.

In addition, the record shows that the Veteran has raised claims which have not yet been initiated by the RO.  A February 2015 "NOD" raises the issue of entitlement to higher rating for left clavicle disability.  An August 2015 "NOD" raises the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Moreover, as noted above, in August 2015, the Veteran filed for Vocational Rehabilitation.  The Board does not have jurisdiction of these issues, and they are REFERRED to the AOJ for the appropriate development.

The TDIU request, as well as a service connection claim for residuals of a stroke and increased rating claim for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

It is noted that subsequent to the August 2013 statement of the case (SOC), the Veteran submitted additional evidence along with a waiver of initial RO consideration.  See August 2015 Appellate Brief. 


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum allowable disability rating for bilateral pes planus.

2.  The signs and symptoms accompanying the Veteran's bilateral pes planus disability, including  pain on use and manipulation of the feet, marked pronation, and extreme tenderness of plantar surfaces of the feet,  not improved by orthopedic shoes or appliances, are fully contemplated by the rating criteria.

3.  The earliest informal claim for an increased rating for pes planus was received on January 25, 2012; however, it is factually ascertainable that the Veteran suffered from increased symptomatology a year earlier.  

CONCLUSION OF LAW

From January 25, 2011, the criteria for entitlement to a disability rating higher than 50 percent for bilateral pes planus are not met on a schedular basis or an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.71a, Diagnostic Code (DC) 5276 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473   (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In this case, a pre-adjudicatory letter was sent to the Veteran in February 2012 and that letter fully satisfied VCAA notice requirements in that they apprised him of the information and evidence necessary to substantiate a claim for increased rating, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The letter informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA also fulfilled its duty to assist the Veteran in fulfilling developing the evidence concerning his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The claims file contains the Veteran's service treatment records (STRs), his post-service VA and private medical evidence, and statements provided by the Veteran and his representative in support of the claim. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with this claim is required.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the RO rated the Veteran's bilateral pes planus as 50 percent disabling under 38 C.F.R. § 4.71a, DC 5276.  Under such code, a maximum 50 percent schedular rating is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

The Veteran underwent a VA foot examination in March 2012.  He complained of pain in the arch of the right foot with walking and pain in the left foot.  It was noted that he had walked with a cane in the past year.  Signs and symptoms included pain on use of both feet; pain accentuated on use; pain on manipulation of both feet; extreme tenderness of plantar surface of both feet; swelling on use of left foot; characteristic calluses on the right foot (unable to see left foot as it was bandaged); decreased longitudinal arch height on weightbearing; marked deformity of the feet; marked pronation of both feet.  The weight-bearing line falls over or medial to the great toe on each side.  Hallux valgus, hammertoes and other stigmata of diabetic foot were present.  The examiner stated the Veteran's pes planus impacted his ability to work in that he has limitations in walking two blocks at a time, standing 20 minutes at a time, and needs to use a cane.  The examiner also determined that the Veteran's hallux valgus and hammertoes are less likely as not related to his service-connected pes planus and more likely secondary to his non service-connected diabetes mellitus.
On review, the Board finds that a schedular rating higher than 50 percent for bilateral pes planus is not warranted.  Despite the Veteran's assertion that his pes planus is 100 percent disabling (see August 2013 NOD), a 50 percent rating is the maximum allowable under DC 5276; a higher rating is simplynot available under such code.  

Moreover, the Board notes that because the Veteran is receiving the maximum rating for pes planus based on symptomatology that includes pain on manipulation and use, resulting in limitation of motion, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application, absent loss of use of the feet.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The March 2012 VA examiner determined that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis, therefore loss of use of the feet has not been shown. 

The Board considered whether any other diagnostic code is potentially applicable.  38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, it is permissible to rate the disability under the criteria for a closely related disease or injury.  However, such is not the case with the Veteran's bilateral pes planus.  Rather, his pes planus is clearly identified by DC 5276 and the symptoms associated with this disability are listed in the criteria in this diagnostic code.  Because pes planus is specifically addressed by DC 5276, then to rate under a different code would be rating by analogy, which is not permitted when there is a diagnostic code that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  

The Board recognizes the Veteran's assertion that his partial amputation of third toe of right foot, right knee disability, left foot infection, and residuals of skin graft are secondary to his pes planus, however, those claims were denied by the RO in the August 2013 and although the Veteran disagreed with that rating decision, he did not submit a timely substantive appeal, as noted in the Introduction.

In addition, although the medical evidence also shows diagnoses of hammertoes and hallux valgus, the March 2012 VA examiner determined that these diagnoses are manifestations of the Veteran's non service-connected diabetes mellitus, and not his service-connected pes planus.  

The Veteran, as a layperson, is competent to report observable foot symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of foot disability according to the appropriate diagnostic code or relate a certain diagnosis to his service connected pes planus.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record.  They are accorded greater weight than any of the lay reports of increased symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the foregoing, there is no basis to support a rating higher than 50 percent for the Veteran's service-connected pes planus and no additional staged ratings are warranted.

Nevertheless, in passing, the Board observes that the RO assigned an effective of March 12, 2012, for the award of the 50 percent rating for pes planus; this date corresponds with the date that it received a statement from the Veteran who was seeking an increased rating for his pes planus.  Implicit in this appeal is a claim for an earlier effective date for the staged rating increase.  The relevant temporal focus is from one year prior to March 12, 2012, and review of the record shows that the Veteran actually submitted an informal claim seeking an increased rating for his pes planus even earlier, on January 25, 2012  An exception to the rule governing effective dates applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. 3 8 U.S.C.A. § 5110 (b)(2); see 38 C.F.R. § 3.400(o)(2).  In this regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  Id.  The Accordingly, upon a review of the totality of the record, the Board finds that it is factually ascertainable that the Veteran suffered from increased symptomatology in the year prior to January 25, 2012.  Therefore, the Board finds that the 50 percent rating, but no higher, should be assigned from January 25, 2011, a year prior to the date of the earliest informal claim.  38 C.F.R. § 3.400 (2015).


IV.  Extraschedular Consideration

The Board also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus is so exceptional or unusual as to warrant the assignment of a disability rating higher than 50 percent on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.   Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The symptoms of the Veteran's bilateral pes planus, which include pain on use and manipulation of the feet, marked pronation, and extreme tenderness of plantar surfaces of the feet,  not improved by orthopedic shoes or appliances, are contemplated by the applicable rating criteria.  Moreover, to the extent that the criteria are not broad enough to encompass the symptomatology indicated by the lay and medical evidence, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization on account of his bilateral pes planus.  

There is also no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for pes planus is not warranted.  38 C.F.R. § 3.321(b)(1).

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The 50 percent rating for bilateral pes planus is assigned from January 25, 2011, subject to the laws and regulations governing monetary benefits.

A schedular rating higher than 50 percent for bilateral pes planus is denied.

An extraschedular rating for bilateral pes planus is denied.


REMAND

The Veteran's newly raised claim for Vocational Rehabilitation raises the issue of unemployability.  It is not entirely clear whether the Veteran is currently unemployed or asserts that he is unable to maintain employment due to service connected disabilities; however, this must be ascertained on remand.  To this end, the RO should confirm whether the Veteran is in fact unemployed or asserts that his service-connected disabilities affect his ability to maintain employment, and if so, he should be sent a TDIU application (VA Form 21-8940) for completion.  Thereafter, he should be afforded a VA examination to determine the functional impairment, if any, of his service-connected disabilities.

Lastly, remand is also necessary so that the Veteran is issued SOCs by the AOJ.  In this regard, the Veteran, in June 2014, filed a service connection claim for residuals of a stroke.  The RO denied the claim in a July 2014 rating decision and then again in a January 2015 rating decision, after additional evidence and argument was received.  Thereafter, in February 2015, the Veteran filed a NOD which initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, the RO has yet to issue a SOC. 

Similarly, in a July 2015 rating decision, the RO, as relevant, granted service connection for left ear hearing loss and assigned a noncompensable rating.  In August 2015, the Veteran filed an NOD, but no SOC was issued to him.    

Remand of the service connection claim for residuals of stroke and increased rating claim for left ear hearing loss is required so that the Veteran may be issued an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify whether he is currently unemployed or asserts that he is unable to maintain employability due to service-connected disabilities.  ** (Please note the referred Vocational Rehabilitation claim).  

If so, provide him with a notice letter advising him of the information and evidence necessary to substantiate a claim for TDIU. The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  Include a VA Form 21-8940 to enable him to file a formal application for a TDIU.  

The Veteran should be given an opportunity to respond to the notice, and identify or submit any additional pertinent evidence in support of a TDIU request.

2.  Obtain and associate with the claims file all outstanding VA medical evidence, and his Vocational Rehabilitation file, if any.

3.  Then, schedule the Veteran for a Social Industrial Survey to ascertain the impact of all his service-connected disabilities on his ordinary activities, to include his employability.  The claims file contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

Specifically, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (bilateral pes planus, tinnitus, left ear hearing loss, and left clavicle fracture) on his daily activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

**In doing so, please address the relevant medical evidence, specifically to include the medical statement authored by M.D.C., D.P.M. and received in January 2013 in which he stated that the Veteran is 100 percent totally disabled.

All opinions expressed should be accompanied by supporting rationale.

4.  Upon completion of the above, adjudicate the derivative TDIU request.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

5.  Issue a SOC with regard to the issues of entitlement to service connection for residuals of a stroke and an initial compensable rating for left ear hearing loss, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should the new and material evidence claim be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


